DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1, 2, 4-14, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0171814 (“Choi”) in view of US 2009/0079041 (“Huang”).	3
B. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, as applied to claim 1 above, and further in view of US 2011/0278703 (“Pagaila”).	16
C. Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, as applied to claim 21 above, and further in view of US 2011/0210444 (“Jeng”).	17
D. Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, as applied to claim 1 above, and further in view of US 2012/0306062 (“Kim”) and Stanley Wolf, Silicon Processing for the VLSI Era, Volume 2: Process Integration, Lattice Press, Sunset Beach, CA, 1990, pp. 127-128 (“Wolf”).	19
III. Response to Arguments	20
Conclusion	21


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 2, 4-14, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0171814 (“Choi”) in view of US 2009/0079041 (“Huang”).
Claim 1 reads,
1. (Currently amended) A semiconductor device comprising: 
[1] a substrate, the substrate comprising a first region, a second region, and a third region interposed between the first region and the second region; 
[2] a first semiconductor die bonded to the first region of the substrate; 
[3] a second semiconductor die bonded to the second region of the substrate; 
[4] a protective cap extending along a top surface of the first semiconductor die, a top surface of the second semiconductor die, and a top surface of the third region of the substrate, 
[5a] wherein the protective cap comprises: 
[5b] a first metal layer, wherein the first metal layer is in physical contact with the top surface of the first semiconductor die and the top surface of the second semiconductor die; and 
[5c] a second metal layer over and in physical contact with the first metal layer, wherein the second metal layer is different from the first metal layer; and 
[6a] an encapsulant extending along sidewalls of the first semiconductor die, sidewalls of the second semiconductor die, and sidewalls of the protective cap, 
[6b] wherein an entirety of the encapsulant is separated from the substrate by each of the first metal layer and the second metal layer of the protective cap.

With regard to claims 1, 2, and 4-6, Choi discloses, generally in Fig. 3C,
1. (Currently Amended) A semiconductor device comprising: 
[1] a substrate 100, the substrate 100 comprising a first region [left side under die 200], a second region [left side under die 200], and a third region [between dies 200] interposed between the first region and the second region [¶ 70]; 
[2] a first semiconductor die [left 200] bonded to the first region of the substrate 100 [¶ 70]; 
[3] a second semiconductor die [right 200] bonded to the second region of the substrate 100 [¶ 70]; 
[4] a protective cap 403 [¶¶ 72-73] extending along a top surface of the first semiconductor die [left 200], a top surface of the second semiconductor die [right 200], and a top surface of the third region of the substrate 100, and 
[5a] wherein the protective cap 403 comprises: 
[5b] a first metal layer 413 [which is a diffusion barrier (¶ 73) e.g. “Ti, Cr, Ta, Ni, TiW combinations thereof” (¶¶ 38, 110)], wherein the first metal layer 413 is in physical contact with the top surface of the first semiconductor die [left 200] and the top surface of the second semiconductor die [right 200]; and 
[5c] a second metal layer 423 [“second metal” (¶ 73), e.g. Cu or Au or Au/Ni (¶¶ 40, 110)] over and in physical contact with the first metal layer 413, 
[5d] wherein the second metal layer 423 is different from the first metal layer 413; and 
[6a] an encapsulant 353 extending along sidewalls of the first semiconductor die [left 200], sidewalls of the second semiconductor die [right 200], and sidewalls of the protective cap 403 [¶ 74],
[6b] wherein … the encapsulant 353 is separated from the substrate 100 by each of the first metal layer 413 and the second metal layer 423 of the protective cap 403.  
This is all of the features of claim 1 disclosed in Choi.
With regard to feature [6b] of claim 1, Choi shows that the portion of the encapsulant 353 between the left and right semiconductor dies 200, 200 formed along the sawing line contacts the substrate 100 and therefore only lacks showing that
[6b] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by each of the first metal layer 413 and the second metal layer 423 of the protective cap 403.
The portion of the protective cap 403 between the left and right dies 200, 200 is removed aid the sawing to separate said left and right dies 200, 200.  In this regard, Choi states,
[0076] Before forming the resin layer 300, the heat sink layer 403 may be divided along the scribe lane 600.  A sawing process may be difficult if the sum of a thickness (e.g., about 1 µm) of the first metal layer 413 and a thickness (e.g., about 50 µm) of the second metal layer 423 is too thick.  Accordingly, before the sawing process, an etching process may be performed to divide the second metal layer 423 or both the second metal layer 423 and the first metal layer 413 to make the subsequent sawing process easier. 
(Choi: ¶ 76)
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer 30 formed over and between the dies 24, 26 and contacting each of the underfill 125 and the substrate 12. 
Given that Choi indicates that the first substrate 100 is a wafer (as does Huang: ¶ 24) and includes “a plurality of memory chips 200” (Choi: ¶ 26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a package as in Choi maintaining first and second semiconductor memory dies 200, 200 in a single package, as taught in Huang, in order to form packages with two or more memory dies.  The motivation, before the filing date of the claimed invention, would be to form a package including at least two memory dies, thereby increasing the memory capacity over a semiconductor package with only one memory die. 
Because Choi only removes the portion of the protective cap 403 along the saw lines, the modification according to Huang to maintain at least two chips in the package, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to maintain the protective cap 403 between the two dies, i.e. the left die 200 and the right die 200, shown in Fig. 3B, since there would be no sawing between these two dies. 
So modified, the semiconductor package of Choi including sawing between groups of two memory dies 200 rather than one memory die 200, such as taught in Huang, includes feature [6b]as follows:
[6b] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by each of the first metal layer 413 and the second metal layer 423 of the protective cap 403.  
In other words, a device package would look like the package in Fig. 3C of Choi but with the conductive layer 403 remaining continuous across the package as shown in Fig. 3B (1) because the removed portion of the conductive layer 403 in Choi is done only to aid a sawing process, which would not happen between the pair of memory dies 200 maintained on a single package substrate 100 (Choi: ¶ 76), and (2) because Huang teaches that the conductive layer 30 remains continuous between the two dies 24, 26 (Huang: Fig. 2c). 
This is all of the features of claim 1. 
With regard to claims 2 and 4-6, Choi further discloses,
2. (Original) The semiconductor device of claim 1, wherein a top surface of the protective cap 403 is level with a top surface of the encapsulant 353 [¶ 74].  
4. (Original) The semiconductor device of claim 1, wherein the substrate 100 comprises a plurality of conductive through vias 102, 120 [¶¶ 28, 80; Figs. 1B, 3E].  
5. (Original) The semiconductor device of claim 1, wherein a sidewall of the encapsulant 353 is coplanar with a sidewall of the substrate 100 [Fig. 3C].  
6. (Original) The semiconductor device of claim 1, wherein a portion of the encapsulant 353 is disposed above the third region [between left 200 and right 200] of the substrate 100.  

Claim 7 reads,
7. (Original) The semiconductor device of claim 1, wherein a thickness of the protective cap is between about 500 Å and about 2000 Å.
Choi teaches that the first metal layer 413 can be about 1 µm and the second metal layer 423 can be about 50 µm (Choi: ¶ 76).  As such, Choi does not disclose a thickness for the protective cap 403 within the claimed range.
However, the claimed thickness range is found to be obvious in the absence of unexpected results.  In this regard, it has been held that “claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art”.  See In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996).
This Instant Application suggests that the thickness of the protective cap is not critical, stating that any thickness is suitable so long as it “allows for conduction”:
[0040] In an embodiment the protective cap 201 can be a metal material such as titanium, aluminum, aluminum copper (AlCu), or the like.  The protective cap 201 may be formed using a process such as physical vapor deposition, plasma enhanced physical vapor deposition, chemical vapor deposition, plasma enhanced chemical vapor deposition, atomic layer deposition, combinations of these, or the like.  The protective cap 201 is also formed to thickness suitable to equalize charge. As such, any suitable thickness that allows for conduction may be utilized, although in some embodiments that thickness may be between about 500 Å and about 2000 Å.  However, any suitable conductive material, such as polysilicon, and any other suitable process of formation may also be utilized.
(Instant Specification: ¶ 40; emphasis added)
As such, there is no evidence of unexpected results for using a thinner layer than that disclosed in Choi. 
This is all of the features of claim 7.

Claim 8 reads,
8. (Currently amended) A semiconductor device comprising: 
[1] a substrate; 
[2] an encapsulant over the substrate; 
[3a] a protective cap embedded in the encapsulant, 
[3b] a top surface of the protective cap being level with a top surface of the encapsulant, 
[3c] wherein an entirety of the encapsulant is separated from the substrate by the protective cap;
[4a] a first semiconductor die embedded in the encapsulant,
[4b] the first semiconductor die being interposed between the protective cap and the substrate, 
[4c] the protective cap being in physical contact with a top surface of the first semiconductor die, 
[4d] the first semiconductor die being electrically coupled to the substrate; and 
[5a] a second semiconductor die embedded in the encapsulant adjacent to the first semiconductor die, 
[5b] the second semiconductor die being interposed between the protective cap and the substrate, 
[5c] the protective cap being in physical contact with a top surface of the second semiconductor die, 
[5d] the second semiconductor die being electrically coupled to the substrate.

With regard to claim 8, Choi discloses, generally in Fig. 3C,
8. (Currently Amended) A semiconductor device comprising: 
[1] a substrate 100 [¶ 70]; 
[2] an encapsulant 353 over the substrate 100 [¶ 74]; 
[3a] a protective cap 403 embedded in the encapsulant 353,
[3b] a top surface of the protective cap 353 being level with a top surface of the encapsulant 353 [¶¶ 72-73],
[3c] wherein … the encapsulant 353 is separated from the substrate 100 by the protective cap 403; 
[4a] a first semiconductor die [left 200] embedded in the encapsulant 353, 
[4b] the first semiconductor die [left 200] being interposed between the protective cap 353 and the substrate 100, 
[4c] the protective cap 403 being in physical contact with a top surface of the first semiconductor die [left 200],
[4d] the first semiconductor die [left 200] being electrically coupled to the substrate 100 [from memory circuit 200c in die 200 by solder balls 210 to connection pattern 103 on substrate 100 to logic circuit 100c; ¶¶ 28-30, 70; Figs. 1B, 3C]; and 
[5a] a second semiconductor die [right 200] embedded in the encapsulant 353 adjacent to the first semiconductor die [left 200], 
[5b] the second semiconductor die [right 200] being interposed between the protective cap 403 and the substrate 100, 
[5c] the protective cap 403 being in physical contact with a top surface of the second semiconductor die [right 200],
[5d] the second semiconductor die [right 200] being electrically coupled to the substrate [from memory circuit 200c in die 200 by solder balls 210 to connection pattern 103 on substrate 100 to logic circuit 100c; ¶¶ 28-30, 70; Figs. 1B, 3C].  
With regard to feature [3c] of claim 8, as explained above under feature [6b] of claim 1, Choi shows that the portion of the encapsulant 353 between the left and right semiconductor dies 200, 200 formed along the sawing line contacts the substrate 100 and therefore only lacks showing that
[3c] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by the protective cap 403; 
The portion of the protective cap 403 between the left and right dies 200, 200 is removed aid the sawing to separate said left and right dies 200, 200.  In this regard, Choi states,
[0076] Before forming the resin layer 300, the heat sink layer 403 may be divided along the scribe lane 600.  A sawing process may be difficult if the sum of a thickness (e.g., about 1 µm) of the first metal layer 413 and a thickness (e.g., about 50 µm) of the second metal layer 423 is too thick.  Accordingly, before the sawing process, an etching process may be performed to divide the second metal layer 423 or both the second metal layer 423 and the first metal layer 413 to make the subsequent sawing process easier. 
(Choi: ¶ 76)
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer 30 formed over and between the dies 24, 26 and contacting each of the underfill 125 and the substrate 12. 
Given that Choi indicates that the first substrate 100 is a wafer (as does Huang: ¶ 24) and includes “a plurality of memory chips 200” (Choi: ¶ 26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a package as in Choi maintaining first and second semiconductor memory dies 200, 200 in a single package, as taught in Huang, in order to form packages with two or more memory dies.  The motivation, before the filing date of the claimed invention, would be to form a package including at least two memory dies, thereby increasing the memory capacity over a semiconductor package with only one memory die. 
Because Choi only removes the portion of the protective cap 403 along the saw lines, the modification according to Huang to maintain at least two chips in the package, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to maintain the protective cap 403 between the two dies, i.e. the left die 200 and the right die 200, shown in Fig. 3B, since there would be no sawing between these two dies. 
So modified, the semiconductor package of Choi including sawing between groups of two memory dies 200 rather than one memory die 200, such as taught in Huang, includes feature [3c] as follows:
[3c] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by the protective cap 403;  
In other words, a device package would look like the package in Fig. 3C of Choi but with the conductive layer 403 remaining continuous across the package as shown in Fig. 3B (1) because the removed portion of the conductive layer 403 in Choi is done only to aid a sawing process, which would not happen between the pair of memory dies 200 maintained on a single package substrate 100 (Choi: ¶ 76), and (2) because Huang teaches that the conductive layer 30 remains continuous between the two dies 24, 26 (Huang: Fig. 2c). 
This is all of the features of claim 8.

With regard to claims 9-14, Choi further discloses, generally in Fig. 3C,
9. (Original) The semiconductor device of claim 8, wherein the first semiconductor die [left 200] is electrically coupled to the substrate 100 using a plurality of first connectors 210 [supra].  
10. (Original) The semiconductor device of claim 9, wherein the second semiconductor die [right 200] is electrically coupled to the substrate 100 using a plurality of second connectors 210 [supra].  
11. (Original) The semiconductor device of claim 8, wherein a portion of the encapsulant 353 is interposed between the first semiconductor die [left 200] and the second semiconductor die [right 200].  
12. (Original) The semiconductor device of claim 8, wherein the protective cap 403 comprises a conductive material [¶¶ 72-73].  
13. (Original) The semiconductor device of claim 8, wherein the encapsulant 353 is in physical contact with a sidewall of the protective cap 403.  
14. (Original) The semiconductor device of claim 8, wherein a sidewall of the encapsulant 353 is coplanar with a sidewall of the substrate 100.  

Claim 21 reads,
21. (Currently amended) A semiconductor device comprising: 
[1] a substrate, the substrate having a first side and a second side opposite to the first side; 
[2] a first semiconductor die attached to the first side of the substrate; 
[3] a second semiconductor die attached to the first side of the substrate adjacent to the first semiconductor die; 
[4a] a protective cap extending along and in physical contact with 
[4b] a top surface and sidewalls of the first semiconductor die, 
[4c] a top surface and sidewalls of the second semiconductor die, and 
[4d] a portion of the first side of the substrate interposed between the first semiconductor die and the second semiconductor die; and 
[5a] an encapsulant over the substrate and encapsulating the first semiconductor die, the second semiconductor die, and the protective cap, 
[5b] wherein an entirety of the encapsulant is separated from the substrate by the protective cap, and 
[5c] wherein a top surface of the protective cap is level with a top surface of the encapsulant.
With regard to claim 21, Choi discloses, generally in Fig. 3C,
21. (Currently Amended) A semiconductor device comprising: 
[1] a substrate 100, the substrate 100 having a first side and a second side opposite to the first side; 
[2] a first semiconductor die [left 200] attached to the first side of the substrate 100; 
[3] a second semiconductor die [right 200] attached to the first side of the substrate 100 adjacent to the first semiconductor die [left 200];
[4a] a protective cap extending along and in physical contact with 
[4b] a top surface and sidewalls of the first semiconductor die [left 200], 
[4c] a top surface and sidewalls of the second semiconductor die [right 200], and 
[4d] a portion of the first side of the substrate interposed between the first semiconductor die [left 200] and the second semiconductor die [right 200]; and 
[5a] an encapsulant 353 over the substrate 100 and encapsulating the first semiconductor die [left 200], the second semiconductor die [right 200], and the protective cap 403, 
[5b] wherein … the encapsulant 353 is separated from the substrate 100 by the protective cap 403, and
[5c] wherein a top surface of the protective cap 403 is level with a top surface of the encapsulant 353.  

With regard to feature [5b] of claim 21, as explained above under feature [6b] of claim 1, Choi shows that the portion of the encapsulant 353 between the left and right semiconductor dies 200, 200 formed along the sawing line contacts the substrate 100 and therefore only lacks showing that
[5b] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by the protective cap 403; 
The portion of the protective cap 403 between the left and right dies 200, 200 is removed aid the sawing to separate said left and right dies 200, 200.  In this regard, Choi states,
[0076] Before forming the resin layer 300, the heat sink layer 403 may be divided along the scribe lane 600.  A sawing process may be difficult if the sum of a thickness (e.g., about 1 µm) of the first metal layer 413 and a thickness (e.g., about 50 µm) of the second metal layer 423 is too thick.  Accordingly, before the sawing process, an etching process may be performed to divide the second metal layer 423 or both the second metal layer 423 and the first metal layer 413 to make the subsequent sawing process easier. 
(Choi: ¶ 76)
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer 30 formed over and between the dies 24, 26 and contacting each of the underfill 125 and the substrate 12. 
Given that Choi indicates that the first substrate 100 is a wafer (as does Huang: ¶ 24) and includes “a plurality of memory chips 200” (Choi: ¶ 26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a package as in Choi maintaining first and second semiconductor memory dies 200, 200 in a single package, as taught in Huang, in order to form packages with two or more memory dies.  The motivation, before the filing date of the claimed invention, would be to form a package including at least two memory dies, thereby increasing the memory capacity over a semiconductor package with only one memory die. 
Because Choi only removes the portion of the protective cap 403 along the saw lines, the modification according to Huang to maintain at least two chips in the package, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to maintain the protective cap 403 between the two dies, i.e. the left die 200 and the right die 200, shown in Fig. 3B, since there would be no sawing between these two dies. 
So modified, the semiconductor package of Choi including sawing between groups of two memory dies 200 rather than one memory die 200, such as taught in Huang, includes feature [5b] as follows:
[5b] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by the protective cap 403;  
In other words, a device package would look like the package in Fig. 3C of Choi but with the conductive layer 403 remaining continuous across the package as shown in Fig. 3B (1) because the removed portion of the conductive layer 403 in Choi is done only to aid a sawing process, which would not happen between the pair of memory dies 200 maintained on a single package substrate 100 (Choi: ¶ 76), and (2) because Huang teaches that the conductive layer 30 remains continuous between the two dies 24, 26 (Huang: Fig. 2c). 
This is all of the features of claim 21.

With regard to claims 22 and 23, Choi further discloses, generally in Fig. 3C,
22. (Previously Presented) The semiconductor device of claim 21, wherein a sidewall of the encapsulant 353 is coplanar with a sidewall of the protective cap 403.  
23. (Previously Presented) The semiconductor device of claim 21, wherein a sidewall of the substrate 100 is coplanar with a sidewall of the protective cap 403.  
 
Claim 24 reads,
24. (New) The semiconductor device of claim 21, wherein the protective cap comprises titanium, aluminum, or aluminum copper [¶¶ 38, 73].
The prior art of Choi, as explained above, discloses each of the features of claim 21. 
Choi further discloses that the first metal layer 413 of the heat sink layer 403, i.e. the claimed “protective cap”, may be a diffusion barrier layer (¶ 73).  Choi teaches that a diffusion barrier metal may be titanium (Ti) (¶ 38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the first metal 413 of titanium because Choi teaches that titanium is suitable for forming a barrier layer.  

B. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, as applied to claim 1 above, and further in view of US 2011/0278703 (“Pagaila”). 
Claim 7 reads,
7. (Original) The semiconductor device of claim 1, wherein a thickness of the protective cap is between about 500 Å and about 2000 Å.
The prior art of Choi in view of Huang, as explained above, teaches each of the features of claim 1. 
Pagaila, like Choi and Huang, teaches an integrated circuit package including a semiconductor die 124 mounted on a substrate 136, the semiconductor die 124 having a protective metal cap 140, 212 formed over the surface 144 of said die 124 opposite to the surface 130 attached to the substrate 136 (Pagaila: ¶¶ 46-47, 70).  Also like Choi, Pagaila teaches that the protective metal layer may include more than one layer, i.e. “one or more layers Al, Cu, Sn, Ni, Au, Ag” Pagaila: ¶¶ 47, 70; emphasis added).  Pagaila  further teaches that the total thickness of the protective metal layer 140, 212 may be from 0.1 to 2.0 µm (id.), which equals 1000 Å to 20,000 Å.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the thickness of protective metal layer from 0.1 to 2.0 µm because it is another known thickness for a protective metal cap.  So done, the thickness overlaps the claimed range of between about 500 Å and about 2000 Å.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
In this regard, the Instant Application states that any thickness is suitable so long as it is electrically conductive, stating in this regard,
[0040] In an embodiment the protective cap 201 can be a metal material such as titanium, aluminum, aluminum copper (AlCu), or the like.  The protective cap 201 may be formed using a process such as physical vapor deposition, plasma enhanced physical vapor deposition, chemical vapor deposition, plasma enhanced chemical vapor deposition, atomic layer deposition, combinations of these, or the like.  The protective cap 201 is also formed to thickness suitable to equalize charge. As such, any suitable thickness that allows for conduction may be utilized, although in some embodiments that thickness may be between about 500 Å and about 2000 Å.  However, any suitable conductive material, such as polysilicon, and any other suitable process of formation may also be utilized.
(Instant Specification: ¶ 40; emphasis added)
As such, there is no evidence of unexpected results for using a thinner layer than that disclosed in Choi or Choi modified according to Pagaila to use a thinner layer in the range above overlapping the claimed range. 
This is all of the features of claim 7.

C. Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, as applied to claim 21 above, and further in view of US 2011/0210444 (“Jeng”).
Claims 25-26 read,
25. (New) The semiconductor device of claim 21, further comprising a redistribution structure on the second side of the substrate.  
26. (New) The semiconductor device of claim 25, further comprising a plurality of connectors bonded to the redistribution structure, wherein the redistribution structure is interposed between the plurality of connectors and the substrate.
The prior art of Choi in view of Huang, as explained above, teaches each of the features of claim 21. 
With regard to claim 26, Choi further teaches the claimed “plurality of connectors”, i.e. solder balls 110 on the second side of the substrate 100 for electrically connecting the each of the memory circuit in dies 200 and the logic circuit 100c in the substrate 100 to the printed circuit substrate 80 (Choi: ¶¶ 26, 28, 48, 79; Figs. 1J, 3C, 3E).
Choi does not, however, discuss a redistribution layer on the second side (opposite to the die mounting side) of the substrate 100.
Jeng, like Choi, teaches a semiconductor package including semiconductor dies 318 bonded to a first substrate 206 by solder balls 320 to connection patterns 201, 212 formed in a passivation layer 208 (Jeng: Figs. 2-3; ¶¶ 26-30).  Also like Choi, Jeng teaches TSVs 214 formed through the first substrate 206.  Jeng further teaches a redistribution structure on the second side of the substrate 206, i.e. the side opposite to the first side on which the dies 318 are bonded, including redistribution layer, “RDL 532” and contact pads 636/638 to which a plurality of external connectors, i.e. solder bumps 740, are bonded and thereby teaches each of the features of claims 25 and 26, as follows:
25. (Previously Presented) The semiconductor device of claim 21, further comprising a redistribution structure [532/634 including contact pads 636/638] on the second side of the substrate 206 [i.e. the opposite side to the die-mounting side, as shown in Fig. 7].  
26. (Previously Presented) The semiconductor device of claim 25, further comprising a plurality of connectors 740 bonded to the redistribution structure [532/634 including contact pads 636/638], wherein the redistribution structure is interposed between the plurality of connectors 740 and the substrate 206.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a redistribution structure 532/634 including contact pads 636/638 on the of the first substrate 100 of Choi in order to form a connective layer to which the solder balls 110 of Choi are bonded for electrically connecting the logic circuits 100c and the memory circuits 200c of Choi to the PCB 80 of Choi, as taught in Jeng.
This is all of the features of claims 25 and 26.

D. Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, as applied to claim 1 above, and further in view of US 2012/0306062 (“Kim”) and Stanley Wolf, Silicon Processing for the VLSI Era, Volume 2: Process Integration, Lattice Press, Sunset Beach, CA, 1990, pp. 127-128 (“Wolf”).
Claim 27 reads,
27. (New) The semiconductor device of claim 1, wherein the first metal layer is a titanium layer and the second metal layer is an aluminum layer.
The prior art of Choi in view of Huang, as explained above, teaches each of the features of claim 21. 
As explained above under claim 24, Choi teaches that the first metal layer 413 can be titanium (Ti) and functions as a diffusion barrier to the second metal layer 423 which may be copper.  Choi does not teach that the second metal layer 423 can be aluminum.
Kim, like Choi, teaches bi-layered conductive cap, i.e. shielding structures ES, e.g. ESa9, ESa10 formed of bi-layer Pba9/Paa9 (Fig. 28) or ESa6 formed of Pba10/Paa10 (Fig. 29) that conform to the semiconductor devices CH9, CH10 that are separately selected materials and can be formed from different metal layers “such as aluminum (Al), molybdenum (Mo), gold (Au), copper (Cu), silver (Ag), tungsten (W), carbon nanotubes, nickel (Ni)” (Kim: ¶ 54).  See also, Kim: ¶¶ 53 and 166).  Kim also teaches bi-layered conformal EMI shielding structures over plural semiconductor devices on the same substrate (Kim: Figs. 68-71).
Wolf teaches that Ti is both an adhesion layer as well as a diffusion barrier between Al and Si.  As such, one having ordinary skill in the art would readily appreciate to use a layer of Ti between the Al and the semiconductor die, which would most commonly be silicon, in order to both adhere the Al and prevent diffusion of the Al into the semiconductor die. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the second metal layer 423 of Choi from aluminum it would be the substitution of one known metal capping layer (e.g. Cu) for another, such as Al, used for the same purpose of forming a conductive cap over semiconductor devices, as taught in Kim  As such, the selection of Al amounts to obvious material choice. (See MPEP 2144.07).
Moreover, because Wolf teaches that Ti is a known diffusion barrier for Al, one having ordinary skill in the art would have a reason expectation of success in using the Al as the second metal layer 423 with the Ti for the first metal layer 413.

III. Response to Arguments
Applicant’s amendments to the claims render the rejections of claims over each of Bureau and Tsuneoka moot.  The amendment also overcomes the rejection of claims as anticipated by Choi.  However, new grounds of rejection including Choi are made.  As such, Applicant’s arguments filed 07/12/2022 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814